Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clarence Sheldon Jupiter appeals the district court’s order denying his motion for sentence reduction pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no abuse of discretion. See United States v. Munn, 595 F.3d 183, 186 (4th Cir.2010) (providing standard). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.